IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               January 24, 2008
                               No. 06-60976
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JOSE ANTONIO RUELAS-DORADO

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A75 910 783


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Antonio Ruelas-Dorado (Ruelas), a native and citizen of Mexico,
petitions this court for review of the Board of Immigration Appeals’ (BIA)
decision dismissing his appeal of the Immigration Judge’s (IJ) removal order.
Ruelas contends that he is eligible for an adjustment of status because 8 U.S.C.
§ 1255(i) exempts the ground of inadmissibility set forth in 8 U.S.C.
§ 1182(a)(9)(C)(i)(I). This court has previously upheld as reasonable the BIA’s
determination that § 1255(i) does not exempt the ground of inadmissibility set

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60976

forth in § 1182(a)(9)(C)(i)(I). Mortera-Cruz v. Gonzales, 409 F.3d 246, 256
(5th Cir. 2005). To the extent Ruelas argues that Mortera-Cruz was incorrectly
decided, one panel of this court may not overrule a prior panel’s decision in the
absence of an intervening contrary or superseding decision by this court sitting
en banc or by the United States Supreme Court. See United States v. Ruff, 984
F.2d 635, 640 (5th Cir. 1993).
      Ruelas also contends that he is eligible for an adjustment of status under
§ 1255(i) with a Form I-212 waiver because a Form I-212 waiver would cure his
inadmissibility under § 1182(a)(9)(C)(i)(I). This court lacks jurisdiction to review
the BIA’s discretionary denial of a Form I-212 waiver.              See 8 U.S.C.
§ 1252(a)(2)(B).
      Finally,     Ruelas   contends    that    the   BIA’s    interpretation     of
§ 1182(a)(9)(C)(i)(I) leaves the statute open to a constitutional attack on equal
protection grounds.     Ruelas does not identify which classes or groups of
immigrants are allegedly treated differently by the BIA’s interpretation of
§ 1182(a)(9)(C)(i)(I). Further, this court has held that the conduct proscribed by
§ 1182(a)(9)(C)(i)(I) is both different from and more culpable than the conduct
of an alien who is inadmissible only under § 1182(a)(6)(A)(i). Mortera-Cruz,
409 F.3d at 255-56. Therefore, Ruelas’s conclusional equal protection claim is
without merit.
      Accordingly, Ruelas’s petition for review is DENIED.




                                         2